Citation Nr: 0525175	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1965 to December 
1965 and from July 1967 to September 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that denied the above claim.

In May 2005, the veteran testified at a hearing over which 
the undersigned Veterans Law Judge presided, a transcript of 
which has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran is service connected for bilateral hearing loss 
which is currently rated as noncompensable.  In December 
2002, he requested that the rating for this disability be 
increased.  In June 2003, he underwent a VA audiology 
examination.  

Thereafter, the veteran provided private medical records from 
the Anchorage Audiology Clinic and Northern Hearing Services, 
Inc., both dated in December 2003.  In a Statement of the 
Case (SOC) prepared in February 2004, the adjudicator 
provided numeric values for the pure tone results at 
frequencies 1000, 2000, 3000, and 4000 Hertz, apparently 
obtained by his own interpretation of the private audiograms.  
However, the Board may not interpret graphical 
representations of audiometric data.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (A VA adjudicator 
cannot base his or her decision on their own unsubstantiated 
medical opinion.); Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  

During his May 2005 personal hearing before the undersigned 
Veterans Law Judge, the veteran asserted that his bilateral 
hearing loss disability had worsened since his last 
examination.  He indicated that he would be willing to 
undergo a contemporaneous examination; however, he would not 
go back to the VA audiological facility in Anchorage, Alaska, 
because of unsatisfactory experience.  He indicated that he 
did not trust the results elicited by the examiners.  He 
added that he would be willing to be examined at any other 
facility.  Accordingly, the Board finds that the veteran 
should be afforded an additional audiology examination.  If 
possible, this examination should be conducted someplace 
other than the Anchorage VA audiology facility.  Any recent 
treatment records for hearing loss should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hearing loss since 
2003 and make arrangements to obtain 
these records.

2.  Forward the claims file to an 
appropriately-qualified audiologist.  The 
audiologist should be requested to 
provide numeric interpretation of private 
hearing tests/audiograms conducted on 
December 4 and December 11, 2003.  The 
audiologist should set forth numeric 
values for the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz; and 
then provide the average pure tone 
threshold for these four frequencies. 
The audiologist should also state, if 
possible, whether these audiograms 
obtained speech discrimination scores 
according to the Maryland CNC speech 
recognition test.  

3.  After completing the above-requested 
development, schedule the veteran for an 
appropriate audiology examination.  See 
38 C.F.R. § 4.85(a).  If possible, this 
examination should be scheduled someplace 
other than the Anchorage VA audiology 
facility.  If it is not possible to 
schedule the examination elsewhere, it 
should be scheduled at the Anchorage VA 
audiology facility.  

The claims file must be made available to 
the audiologist, and the audiologist 
should indicate in his/her report whether 
or not the claims file was reviewed. The 
testing to determine the current severity 
of the veteran's hearing loss should 
include the use of controlled speech 
discrimination (Maryland CNC) and a 
puretone audiometry test.  The 
examination must be conducted without the 
use of hearing aids.  A rationale for any 
opinion expressed should be provided.

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations and case 
law.  If the decision with respect to the 
claim remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case (SSOC) and afforded 
an appropriate period of time within 
which to respond thereto.  If the veteran 
does not appear for the scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 


